06/21/2021


        IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 20-0044
                        DA 20-0044


STATE OF MONTANA,

      Plaintiff and Appellee,
v.

JOSEPH RICHARD POLAK II,

      Defendant and Appellant,


                                     ORDER


      Upon consideration of Unopposed Motion for Extension of Time to File

Reply to Response Brief of Appellee, and good cause appearing;


      IT IS HEREBY ORDERED that Appellant is granted an extension of time

to and including August 9, 2021, within which to prepare, file, and serve

Appellant’s Reply to Response Brief of Appellee.


      No further extensions will be granted.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              June 21 2021